Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 07/05/2022. Claims 1-9 are pending for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murata (US 2019/0299719 A1).
Regarding claim 1, Murata teaches a pneumatic tire (Para. [0017]) comprising a tread with a shoulder (Fig. 1, Ref. Num. 50) having lateral grooves (Fig. 2, Ref. Num. 30) alternating between lugs (Fig. 2, Ref. Num. 50) that extend outwardly from a corner of the tread, a sidewall (Fig. 1, Ref. Num. 2), and protector ribs (Fig. 2, Ref. Num. 60) having radially upper ends (Fig. 2, "radially upper end" includes both the radially upper parts of the sides of the block and the upper end of the midsection of the block) and radially lower ends, where adjacent protectors are separated by a gap (Fig. 2), and are arranged so at least a part of the radially upper ends contacts an entire width of one of the lateral grooves (Fig. 1, the upper end of the midsection of the block which is a part of the radially upper end). Murata also teaches that a cross-section of both the radially upper and lower end is convex inward (Fig. 4).
Regarding claim 3, Murata teaches that the shape of the cross-section is a curved line (Fig. 4).
Regarding claim 4, Murata teaches that the shape of the cross-section is a circular arc (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2009/0159166 A1) in view of Obara (JP 2004-291938 A, with English Machine Translation).
Regarding claim 1, Sakamoto teaches a pneumatic tire (Para. [0021]) comprising a tread with a shoulder (Fig. 1) having lateral grooves (Fig. 1, Ref. Num. 2) alternating between lugs (Fig. 1, Ref. Num. 3) that extend outwardly from a corner of the tread, a sidewall (Fig. 1, Ref. Num. 20), and protector ribs (Fig. 1, Ref. Num. 11) having radially upper ends (Fig. 1, Ref. Num. 4) and radially lower ends, where adjacent protectors are separated by a gap (Fig. 1), and are arranged so at least a part of the radially upper ends contacts an entire width of one of the lateral grooves (Fig. 1, Ref. Num. 2). However, Sakamoto does not teach that a cross-section of at least one of the radially upper ends or radially lower ends is convex inward.
In an analogous art, Obara teaches sidewall protector ribs (Fig. 1, Ref. Num. 7) where the radially lower end is formed of an inclined portion (Fig. 2b, Ref. Num. 8) that is convex inward.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakamoto with Obara to form the radially inner end of the protector rib as convex inward. This modification will make the change in rubber amount smaller which will reduce stress and increase rigidity (Obara; Para. [0023]).
Regarding claim 3, Sakamoto in view of Obara teaches that the shape of the cross-section is a curved line (Fig. 2b, Ref. Num. 8).
Regarding claim 4, Sakamoto in view of Obara teaches that the shape of the cross-section is a circular arc (Fig. 2b, Ref. Num. 8).
Regarding claim 8, Sakamoto teaches that each protector rib (Fig. 1, Ref. Num. 11) is arranged so that the entire width of each lateral groove (Fig. 1, Ref. Num. 2) flows axially onto at least a part of the radially upper ends of the protector ribs.
Regarding claim 9, Sakamoto teaches that the radially upper ends of the protector ribs directly contact the lateral groove (Fig. 1, Ref. Num. 2, 4).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719 A1) as applied to claim 1 above, and further in view of Barton (US 2011/0126950 A1).
Murata does not teach that an intersection angle of the end relative to the profile is not greater than 10°.
In an analogous art, Barton teaches that an intersection angle (Fig. 3, Ref. Num. β) of the lower end relative to the profile line is between 0 degrees and 90 degrees and more preferably as small as possible (Para. [0032]). Barton does not expressly disclose a value of not greater than 10°; however, it would have been obvious to a person of ordinary skill in the art to configure the intersection angle of the lower end relative to the profile within the claimed range since Barton discloses the intersection angle of the lower end relative to the profile as between 0 degrees and 90 degrees and preferably as small as possible (Para. [0032]), said range overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Murata with Barton in order to set the intersection angle of the end relative to the profile as between 0 degrees and 90 degrees and preferably as small as possible. This modification will prevent the sidewall blocks from snagging on objects (Barton; Para. [0032]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2009/0159166 A1) in view of Obara (JP 2004-291938 A) as applied to claim 1 above, and further in view of Barton (US 2011/0126950 A1).
Sakamoto in view of Obara does not teach that an intersection angle of the end relative to the profile is not greater than 10°.
In an analogous art, Barton teaches that an intersection angle (Fig. 3, Ref. Num. β) of the lower end relative to the profile line is between 0 degrees and 90 degrees and more preferably as small as possible (Para. [0032]). Barton does not expressly disclose a value of not greater than 10°; however, it would have been obvious to a person of ordinary skill in the art to configure the intersection angle of the lower end relative to the profile within the claimed range since Barton discloses the intersection angle of the lower end relative to the profile as between 0 degrees and 90 degrees and preferably as small as possible (Para. [0032]), said range overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakamoto in view of Obara with Barton in order to set the intersection angle of the end relative to the profile as between 0 degrees and 90 degrees and preferably as small as possible. This modification will prevent the sidewall blocks from snagging on objects (Barton; Para. [0032]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719 A1) as applied to claim 4 above, and further in view of Takada (US Patent No. 6,123,131).
Regarding claim 5, Murata does not teach that the circular arc has a radius of not less than 20 mm and not greater than 200 mm.
In an analogous art, Takada teaches that the radius of the of a sidewall rib (Fig. 2, Ref. Num. R) is set in the range of 10 mm to 50 mm (Col. 3, Lines 47-49). Takada does not expressly disclose a value of not less than 20 mm and not greater than 200 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the radius of the circular arc within the claimed range since Takada discloses the radius of the circular arc as between 10 mm and 50 mm (Col. 3, lines 47-49), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Murata with Takada to make the radius of the circular arc to be between 10 and 50 mm. This modification will prevent cracks from forming on the protrusions and prevent excess heat generation (Takada; Col. 3, lines 49-52).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2009/0159166 A1) in view of Obara (JP 2004-291938 A) as applied to claim 4 above, and further in view of Takada (US Patent No. 6,123,131).
Regarding claim 5, Sakamoto in view of Obara does not teach that the circular arc has a radius of not less than 20 mm and not greater than 200 mm.
In an analogous art, Takada teaches that the radius of the of a sidewall rib (Fig. 2, Ref. Num. R) is set in the range of 10 mm to 50 mm (Col. 3, Lines 47-49). Takada does not expressly disclose a value of not less than 20 mm and not greater than 200 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the radius of the circular arc within the claimed range since Takada discloses the radius of the circular arc as between 10 mm and 50 mm (Col. 3, lines 47-49), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakamoto in view of Obara with Takada to make the radius of the circular arc to be between 10 and 50 mm. This modification will prevent cracks from forming on the protrusions and prevent excess heat generation (Takada; Col. 3, lines 49-52).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719 A1) as applied to claim 1 above, and further in view of Kuwano (US Patent No. 10,836,218 B2).
Regarding claim 6, Murata does teach that an intersection angle of an axially outer end of the lateral groove relative to the profile is obtuse (Fig. 4), it does not teach the angle measurement. 
In an analogous art, Kuwano teaches that an intersection angle of a sidewall groove (opening) (Fig. 6, θ1) is 90° to 135° (Col. 9, Lines 43-45). Kuwano does not expressly disclose a value of 100° to 140°; however, it would have been obvious to a person of ordinary skill in the art to configure the intersection angle of a sidewall groove within the claimed range since Kuwano discloses the intersection angle of a sidewall groove as between 90° and 135° (Col. 9, Lines 43-45), said range overlapping the claimed range.
	It would have been obvious to a person of ordinary skill in the art to modify Murata with Kuwano to have the intersection angle of an axially outer end of the lateral groove relative to the profile be set in a range of 90° to 135°. Even though Kuwano teaches an intersection angle with a sidewall groove being 90° to 135°, the reasoning behind this angle range is to disperse stresses along the side of the tire (Col. 12, Lines 4-7) which can be applied to various tire structures along the sidewall. It would have then been obvious to one of ordinary skill in the art to use that angle range for the intersection angle of the lateral groove and the profile near the top of the sidewall.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2019/0299719 A1) in view of Kuwano (US Patent No. 10,836,218 B2) as applied to claim 6 above, and further in view of Imakita et al. (US 2011/0088821 A1) and Mori et al. (US 2017/0210182 A1).
	Regarding claim 7, Murata is silent to the depth of the lateral grooves (De); however, Imakita teaches that the depth of lateral grooves is in a range of 1.5 mm to 8 mm (Para. [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Murata with the lateral groove depth of Imakita as that is a typical lateral groove depth (Para. [0044]) for a passenger tire such as Murata. Murata however does not teach the height of the protector ribs,
	In an analogous art, Mori teaches that the height of the protector rib (Hi) is between 2 and 15 mm (Para. [0038]). The protector height range taught by Mori along with the lateral groove depth taught by Imakita can be combined to find a sum (Hi +De) that is in the range of between 3.5 and 23 mm. While the references do not explicitly teach the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date to set the sum (Hi + De) to between 4.5 and 6.5 mm since the references disclose the height of the protector rib (Hi) as between 3.5 and 15 mm (Mori; Para. [0038]) and the depth of the lateral groove (De) as between 1.5 and 8.0 mm (Imakita; Para. [0045]), said ranges yielding a range that overlaps the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Murata and Imakita with Mori to set the height of the protector rib to be between 2 and 15 mm. This modification will improve the cut resistance and prevent the tire weight from increasing and making heat likely to accumulate (Para. [0038]). 
Response to Arguments
Applicant’s arguments, see page 8, Para. 3, 4, filed 07/05/2022, with respect to the rejection of claim 1 under 35 USC 103 over Ohara in view of Obara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Murata and Sakamoto in view of Obara.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749